Exhibit 10.3 NOVANTA inc. 2010 incentive award PLAN PERFORMANCE STOCK UNIT AWARD GRANT NOTICE Novanta Inc., a company organized under the laws of the Province of New Brunswick, Canada (the “Company”), pursuant to its 2010 Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants to the holder listed below (“Participant”) an award of performance stock units (the “Performance Stock Units”).Each Performance Stock Unit represents the right to receive a number of shares of Common Stock (as defined in the Plan) equal to the Settlement Amount (as described below) (the “Shares”) upon the achievement of certain performance goals.This award of Performance Stock Units is subject to all of the terms and conditions set forth herein and in the Performance Stock Unit Award Agreement attached hereto as Exhibit A (the “Performance Stock Unit Award Agreement”) and the Plan, each of which is incorporated herein by reference. Participant: Grant Date: Number of Performance Stock Units: Performance Years: Performance Goals: Threshold Cumulative Adjusted EPS: Target Cumulative Adjusted EPS: Maximum Cumulative Adjusted EPS: Settlement Amount: If Cumulative Adjusted EPS is less than Threshold Cumulative Adjusted EPS: % of the number of vested Performance Stock Units; If Cumulative Adjusted EPS equals Threshold Cumulative Adjusted EPS: % of the number of vested Performance Stock Units; If Cumulative Adjusted EPS equals Target Cumulative Adjusted EPS: % of the number of vested Performance Stock Units; and If Cumulative Adjusted EPS equals or exceeds Maximum Cumulative Adjusted EPS: % of the number of vested Performance Stock Units; in each case, with linear interpolation for Cumulative Adjusted EPS between applicable Performance Goals. Participant agrees not to disclose the terms of this Grant Notice to any entity or person unless the Company agrees to such disclosure in advance and in writing; provided that Participant may, without such permission, (a) make such disclosures as are required by applicable law, including disclosures to taxing agencies and pursuant to federal or state securities law, and (b) disclose the terms of this Grant Notice to his or her attorney(s), accountant(s) and tax advisor(s), as reasonably necessary, and to members of his or her immediate family; provided, further, that Participant instructs such person(s) that the terms of this Grant Notice are strictly confidential and are not to be revealed to anyone else except as required by applicable law.
